  

Private & Confidential

Ms Candace Wernick

904 5th St. #4

Santa Monica, CA 90403

13 July 2013

 

Dear Ms Wernick,

 

APPOINTMENT AS CHIEF FINANCIAL OFFICER

 

On behalf of Seven Arts Entertainment Inc (“Seven Arts”), I have pleasure in
confirming your engagement on a part time basis on the following terms:

  

 

1.Job title

 

a)Your title is Chief Financial Officer.

  

2.Start of employment

 

a)Your employment starts on 15 July 2013. Your period of continuous service
begins on 15 July 2013 and not before although this agreement is an extension of
the consulting services you have provided through the date of this agreement

 

b)The term of this agreement shall be for one year that shall be automatically
extended, unless terminated by written notice from either party within 30 days
prior to end of annual anniversary.

 

3.Salary

 

a)Seven Arts will pay you a fee (“Fees”) of twenty thousand dollars ($25,000),
based on an estimated 100 hours of service for each quarterly filing and sixty
thousand dollars ($60,000) based on an estimated 240 hours of service for each
annual filing. This Fee shall accrue from the date of the execution of this
Agreement, and the payment of such accrual shall be due upon the filing of the
relevant Form 10Q or Form 10K. Any additional work requested, including in
connection with any SEC registration statement, proxy statement or other filing
with the SEC, or any mergers or acquisitions, shall be provided at the
Consultant’s standard hourly rate of $250.

 

b)Seven Arts will also pay you a Fee of thirty-two thousand dollars ($32,000)
per annum for two days of work per month on site in our office at 8439 Sunset
Boulevard, Suite 402, Los Angeles, CA 90069.

 

b)Seven Arts will pay you six thousand dollars ($6,000) per month which shall be
applied against any outstanding amounts in connection with the Fees described
above.

 

c)Seven Arts warrants that there shall be no more than $20,000 of unpaid Fees
accrued at any given time. If at any time the amount of unpaid Fees is in excess
of $20,000, it is understood you will stop working for the Company until such
time as the unpaid Fees are brought current.

  

4.Place of work

 



 

 



Ms Candace Wernick

July 2013

2 

 

a)You may choose your place of work in Los Angeles, California except for the
two days a month that you are required to work at 8439 Sunset Boulevard, Suite
402, Los Angeles, CA 90069. . Occasional travel to other Seven Arts offices and
clients worldwide is part of this role.

 

5.Hours of work

 

a)Your hours of work will be determined by you so long as you fulfil the
requirements of your job.

 

b)You are required to be flexible in your working times in accordance with the
requirements of the Seven Arts including working evenings and weekends. You will
be required to work additional hours as and when necessary, which shall be in
accordance with the Salary section.

  

6.Return of Seven Arts property

 

a)Whenever requested by the Seven Arts and in any event on the termination of
your employment, you must promptly return any Seven Arts property including all
information relating to the Seven Arts’s clients, services, business plans and
policies. This includes all documents, computer records and other records
belonging to the Seven Arts which have been prepared by you or have come into
your possession in the course of your employment and you must not retain any
copies that contain confidential information about Seven Arts. If you create a
document that could be considered a template and does not violate the
confidentiality provisions herein then you shall be entitled to retain a copy of
such document.

 

b)If you do not return everything, you agree that the Seven Arts can deduct a
cash equivalent from your final salary or any money due to you when you leave.

 

7.Data protection

 

a)As part of your employment and for any legitimate purpose associated with your
employment, we will keep and process personal information including sensitive
data about you. We maintain appropriate safeguards to ensure the security and
confidentiality of all personal information held.

 

b)This data will only be made available to authorised persons within the Seven
Arts, parties providing services to the Seven Arts (such as pension, benefits
and payroll administrators), regulatory authorities and as required by law. The
Seven Arts may, as appropriate, transfer such data to and from any of its
associated companies.

 

c)You have the right, with limited exceptions, to access and, if necessary,
update the personal information held about you. To make sure that our records
are kept up-to-date, you must tell us immediately in writing of any changes to
your personal details or circumstances.

 

8.E-mail, the Internet and telephone calls

 

a)The Seven Arts monitors telephone calls, electronic communications and
information viewed or transmitted on computers and networks used for Seven Arts
business. If you choose to use e-mail, the internet or make telephone calls for
personal purposes, you should not expect privacy. You must ensure that you are
fully aware of the Seven Arts’s E-mail and Internet Policy outlined in the
enclosed Internal Controls Manual.

 



 

 

Ms Candace Wernick

July 2013

3

 

9.Confidentiality of information

 

a)Subject as set out below you shall, during your employment and after its
termination, observe strict secrecy as to the affairs and dealings of the Seven
Arts and (1) shall not during your employment, except in the performance of your
duties of employment or after its termination, without the prior written consent
of the Seven Arts, make use of or divulge to any person and (2) during your
employment, shall use your best endeavours to prevent the publication or
disclosure of:

 

i)details of the requirements of contractors (whether they be clients,
suppliers, consultants or other contractors) of the Seven Arts including,
without limitation, the fees and commissions charged to or by them and the terms
of business with them;

 

ii)any information or document relating to:

 

-the Seven Arts's expansion plans, business strategy and marketing plans;

 

-the Seven Arts's financial information, results and forecasts;

 

-the Seven Arts's employees and officers and of the remuneration and other
benefits paid to them;

 

-any incident or investigation relating to the Seven Arts's operations or
business;

 

iii)information relating to pitches and tenders contemplated, offered or
undertaken by the Seven Arts;

 

iv)confidential reports or research commissioned by or provided to the Seven
Arts;

 

v)any trade secrets of the Seven Arts including know-how and confidential
transactions;

 

vi)details of any project or any information relating to the production methods,
tools and techniques used by the Seven Arts in the course of its business;

 

vii)information relating to the research activities, inventions, secret
processes, designs, formulae and product lines undertaken by or on behalf of the
Seven Arts; and

 

viii)any information which you are told is confidential and any information
which has been given to the Seven Arts in confidence by clients, suppliers or
other persons.

 

b)The obligations contained in this clause shall apply to the information,
reports, research, lists and secrets unless and until such information, reports,
research, lists and secrets shall have come into the public domain otherwise
than as a result of direct or indirect disclosure by you in breach of the terms
of this clause.

 

c)You must not publish any literature, deliver any lecture or make any
communication to the media (including the press, radio, television or the
internet) relating to the Seven Arts's business or to any matters to which the
Seven Arts may be concerned without the prior written authority of the Seven
Arts's Chief Executive Officer.

 

d)Except in the proper performance of your duties, you will neither during your
employment nor at any time afterwards disclose or use for your own personal use
or those of any other person, Seven Arts, business entity or organisation, any
information of a confidential nature relating to the Seven Arts, its customers,
employees or any person having dealings with the Seven Arts and which comes to
your knowledge either directly or indirectly during the course of your
employment, without the prior consent of the Chief Executive Officer.

 



 

 

Ms Candace Wernick

July 2013

4

 

e)If you fail to safeguard the confidentiality of such information relating to
the Seven Arts, its clients or employees, this will be regarded as a breach of
disciplinary rules and may result in disciplinary action, including dismissal.

 

10.Intellectual Property

 

a)'Intellectual property' means all interest and title in and rights to
improvements, inventions, processes, systems, designs, production practices,
software code, patents, copyrights, trade marks, design rights, technical
information and know-how devised, written, made, suggested or found by you at
any time whether or not prior to the date of this agreement and whether solely
or jointly and whether or not relating to the business or operations of the
Seven Arts from time to time or any work done by you for the Seven Arts.

 

b)You now assign to the Seven Arts all and any interest, title and rights you
have or may have in the intellectual property and shall promptly provide such
information and assistance (without charge to but at the expense of the Seven
Arts) to obtain, maintain and enforce protection for the intellectual property
anywhere in the world including executing any documents necessary to vest in the
Seven Arts all and any rights and title to the intellectual property which it is
now agreed shall be and remain the property of the Seven Arts.

 

c)You now assign with full title guarantee all present and future copyright in
all your rights, title and interest in and to all material written, created or
devised by you relating to the business or operations of the Seven Arts from
time to time or any work done by you for the Seven Arts and all rights of action
for damages for infringement of such copyright.

 

d)You now irrevocably and unconditionally waive any and all moral rights in and
to any material above.

 

e)You now appoint the Seven Arts as your attorney to act in your name and on
your behalf to execute all deeds and documents as may be required above.

 

f)Notwithstanding the foregoing any schedules or documents that may be
considered templates can continue to be used by you following the termination of
this agreement.

  

11.Other employment

 

a)You may work, whether directly or indirectly, for another employer or carry
out work on any other basis during hours of work for the Seven Arts, so long as
you complete your duties hereunder.

 

b)You must not engage, whether directly or indirectly, in any business or
employment which is similar to or in any way connected or competitive with the
business of the Seven Arts outside your hours of work for the Seven Arts without
the prior written consent of the Chief Executive Officer.

 

12.Gifts

 

a)You must not accept gifts, money or hospitality from any person or business
with whom or which you are or may be involved in Seven Arts business without
first obtaining the prior written permission of the Chief Executive Officer.

 

13.Expenses

 

a)You will be paid any reasonable expenses incurred on behalf of the Seven Arts
on submission and authorisation of an expenses claim form and production of
receipts.

 



 

 

Ms Candace Wernick

July 2013

5

 

14.Acknowledgement of receipt

 

a)Please note that this is a formal contract of employment on the above terms.
These particulars of employment annul any previous agreement whether verbal or
written, given to you at any time.

 

b)I should be grateful if you would confirm your receipt and acceptance of this
contract by returning a signed copy of this letter to me.

 

Yours sincerely

 

 

/s/ Kate Hoffman

 

Chief Operating Officer

Seven Arts Entertainment Inc

 

  

 

 

 

 

 

I confirm that I have received and understood the terms of this agreement dated
10 July 2013. I accept the terms of this contract of employment.

 

I consent to the retention and processing of personal information, including
sensitive data, held about me for purposes associated with my employment.

 

 

Signed: /s/ Candace Wernick .                          Date: July 15, 2013

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 